ACCEPTED
                                                                                      14-15-00039-CR
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 7/13/2015 8:11:37 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                           CAUSE NO. 14-15-00039-CR

           _________________________________________________
                                                          FILED IN
                                                              14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                      IN THE COURT OF APPEALS                 7/13/2015 8:11:37 PM
             FOR THE FOURTEENTH DISTRICT OF                 TEXAS
                                                              CHRISTOPHER A. PRINE
                          HOUSTON DIVISION                             Clerk
           _________________________________________________


SHERILL ANN SMALL                        §
                                         §
v.                                       §
                                         §
STATE OF TEXAS                           §

             _______________________________________________

     APPELLANT’S MOTION TO SUSPEND RULE REGARDING WORD
                               LIMITS
           _______________________________________________




                                         Justin Bradford Smith
                                         Texas Bar No. 24072348
                                         Harrell, Stoebner, & Russell, P.C.
                                         2106 Bird Creek Drive
                                         Temple, Texas 76502
                                         Phone: (254) 771-1855
                                         FAX: (254) 771-2082
                                         Email: justin@templelawoffice.com

                                         ATTORNEY FOR APPELLANT



Appellant’s Motion to Suspend Rule Regarding Word Limits                      Page 1
Small v. State; Cause No. 14-15-00039-CR
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Appellant, SHERILL ANN SMALL, who files this Motion

to Suspend Rule Regarding Word Limits, and shows unto the Court as follows:

                                           I.

           1. This is a capital murder appeal in which the death penalty was not

imposed.

           2. For such an appeal, Texas Rule of Appellate Procedure 9.4(i)(2)(B)

provides a limit of 15,000 words for a computer-generated brief and response in an

appellate court.

           3. Appellant’s brief after editing contains 16,908 words, of those that

count under the rule.

           4. One of the errors Appellant alleges pertains to the exclusion/limitation

of evidence. In such a case, the reviewing court is required to examine the record

as a whole to assess harm. Barshaw v. State, 342 S.W.3d 91, 93 (Tex. Crim. App.

2011).

           5. The reporter’s record in this case is itself twenty-three volumes long,

necessitating an unusually lengthy statement of facts, which nonetheless may still

be lacking.

           6. Under Texas Rule of Appellate Procedure 2, the Court may suspend


Appellant’s Motion to Suspend Rule Regarding Word Limits                        Page 2
Small v. State; Cause No. 14-15-00039-CR
the operation of a rule in a particular case and order a different procedure.

          7. Therefore, in light of the lengthy record and the mandate from the

Court of Criminal Appeals to consider the entire record in assessing harm,

Appellant asks this Court to suspend the operation of Rule 9.2(i)(2)(B) in this case

and accept Appellant’s brief as is. Tex. R. App. P. 9.2.

          8. In the alternative, Appellant asks this Court to allow Appellant leave

to edit her brief further to bring it into compliance with Rule 9.4(i)(2)(B).

                                           II.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant asks this Court to

accept Appellant’s brief as is, or to allow Appellant a reasonably time to bring her

brief in compliance with Rule 9.4(i)(2)(B).




Appellant’s Motion to Suspend Rule Regarding Word Limits                        Page 3
Small v. State; Cause No. 14-15-00039-CR
                                                Respectfully submitted:


                                                /s/ Justin Bradford Smith
                                                Justin Bradford Smith
                                                Texas Bar No. 24072348

                                                Harrell, Stoebner, & Russell, P.C.
                                                2106 Bird Creek Drive
                                                Temple, Texas 76502
                                                Phone: (254) 771-1855
                                                FAX: (254) 771-2082
                                                Email: justin@templelawoffice.com

                                                ATTORNEY FOR APPELLANT




Appellant’s Motion to Suspend Rule Regarding Word Limits                      Page 4
Small v. State; Cause No. 14-15-00039-CR
                           CERTIFICATE OF SERVICE

      I hereby certify that, on July 13, 2015, a true and correct copy of the

Appellant’s Motion to Suspend Rule Regarding Word Limits was provided to

counsel below:

      W.W. Torrey
      Milam County District Attorney’s Office
      204 N. Central
      Cameron, Texas 76520
      Email: daoffice@milamcounty.net
             Attorneys for the State

      Craig W. Cosper
      Assistant Attorney General and Assistant District Attorney
      P.O. Box 12548
      Austin, Texas 78711-2548
      Telephone: 512-936-1400; Facsimile: 512-936-1280
      craig.cosper@texasattorneygeneral.gov



                                                /s/ Justin Bradford Smith
                                                Justin Bradford Smith




Appellant’s Motion to Suspend Rule Regarding Word Limits                    Page 5
Small v. State; Cause No. 14-15-00039-CR